NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                      2008-3044

                              PHILLIP W. SEDGWICK,

                                                     Petitioner,

                                          v.

                     MERIT SYSTEMS PROTECTION BOARD,

                                                     Respondent.


      Phillip W. Sedgwick, of Phoenix, Arizona, pro se.

      Sara B. Rearden, Attorney, Office of the General Counsel, Merit Systems
Protection Board, of Washington, DC, for respondent. With her on the brief were B.
Chad Bungard, General Counsel, and Rosa M. Koppel, Deputy General Counsel.

Appealed from: Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                      2008-3044

                               PHILLIP W. SEDGWICK,

                                                      Petitioner,


                                           v.

                      MERIT SYSTEMS PROTECTION BOARD,

                                                      Respondent.


Appeal from the Merit Systems Protection Board in case no. DE3443070158-I-1.

                           ___________________________

                             DECIDED: May 7, 2008
                           ___________________________

Before RADER, DYK, and MOORE, Circuit Judges.

PER CURIAM.

       The Merit Systems Protection Board dismissed Mr. Phillip Sedgwick’s appeal of

an alleged failure by the World Bank to accord Mr. Sedgwick veterans’ employment

preference under the Veterans Employment Opportunities Act of 1998 (VEOA).

Because the World Bank is not an agency of the United States government and

therefore is both outside the MSPB’s jurisdiction and also not subject to the VEOA, this

court affirms.
                                                I

       Mr. Sedgwick served on active duty with the armed forces of the United States

from October 4, 1966 to May 7, 1969, and was honorably discharged. More recently,

Mr. Sedgwick applied for several jobs with the International Bank for Reconstruction and

Development, commonly known as the World Bank, but to no avail. He also did not

receive funding from the World Bank for a proposed overseas project.

       Some time before December 19, 2006, Mr. Sedgwick filed a complaint with the

Department of Labor, asserting that the World Bank had violated his rights as a

preference-eligible veteran under the VEOA. The Department of Labor found no merit

in Mr. Sedgwick’s claim because the World Bank is not a federal agency and thus not

required to give veterans preference. Mr. Sedgwick appealed to the Merit Systems

Protection Board. The Board sustained the dismissal of Mr. Sedgwick’s appeal for lack

of jurisdiction.

                                           II

       This court reviews the MSPB’s jurisdictional judgments without deference.

Forest v. Merit Sys. Prot. Bd., 47 F.3d 409, 410 (Fed. Cir. 1995). Here, the issue is

whether 5 U.S.C. § 3330a, which governs administrative redress for preference-eligible

individuals, applies to the World Bank. Subsections 3330a(a)(1) and 3330a(d) give the

Board jurisdiction to consider claims that an “agency” has violated the rights of a

preference-eligible veteran, but do not define “agency.” Nonetheless, this court has

described 5 U.S.C. § 3330a as “pertain[ing] to employment in the federal government-

wide civil service system” and offering redress where an “agency has violated [an]

individual’s rights under any statute or regulation relating to veterans’ preference for




2008-3044                                  2
employment with the United States government.” Scarnati v. Dep’t of Veterans Affairs,

344 F.3d 1246, 1247 (Fed. Cir. 2003).

      The World Bank is not part of the “federal government-wide civil service system,”

nor is it even part of the United States government. Instead, as its name suggests, the

World Bank is an international organization. President Truman designated the Bank as

such in 1946. Exec. Order No. 9751, 3 C.F.R. 558 (1943-1948 Comp.). Any passing

references to the World Bank as a federal agency do not help Mr. Sedgwick’s case.

Likewise, the partial funding of the World Bank by the United States does not make the

World Bank a “de facto” federal agency, or some “hybrid” of an international

organization and a federal agency. Indeed, our sister circuits have routinely recognized

that the World Bank is an international organization, not a federal agency. See, e.g.,

Defenders of Wildlife v. Hodel, 851 F.2d 1035, 1041 (8th Cir. 1988) (“Several of the

projects were funded by the World Bank, which is not a federal agency.”); Mendaro v.

World Bank, 717 F.2d 610, 611 (D.C. Cir. 1983) (“The International Bank for

Reconstruction and Development, commonly referred to as the World Bank, is an

international financial institution whose purposes include assisting the development of

its member nations’ territories, promoting and supplementing private foreign investment,

and promoting long range balanced growth in international trade.”).

      Because the World Bank is not a federal agency, the MSPB lacked jurisdiction to

consider whether Mr. Sedgwick’s asserted veterans’ preference rights were violated.

Moreover, the World Bank is not subject to the VEOA.          The Board thus properly

dismissed Mr. Sedgwick’s appeal.




2008-3044                                  3
                                     AFFIRMED



                                      COSTS

     Each party shall bear its own costs.




2008-3044                                   4